In an action to recover damages for personal injuries, the defendant appeals from an order of the *327Supreme Court, Queens County (Lisa, J.), dated October 7, 1996, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there remains an issue of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see generally, Licari v Elliott, 57 NY2d 230). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.